Name: Commission Regulation (EEC) No 4152/87 of 23 December 1987 amending Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: trade;  economic analysis
 Date Published: nan

 No L 392 / 131 . 12 . 87 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 4152/87 of 23 December 1987 amending Regulation (EEC) No 3601 /82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3601 / 82 is amended as follows : 1 . Article 1 ( 1 ) A (a): Having regard to the Treaty establishing the European Economic Community, Delete 'point XIV  Fruit and vegetables '  Substitute 'point XIII  Fruit and vegetables '. Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiz ­ ation of the market in cereals ('), as last amended by Regulation (EEC) 3989/ 87 ( 2), and in particular Article 24 thereof, and the corresponding provisions of the other Regulations in the common organization of the market in agricultural products , Whereas Commission Regulation (EEC) No 3601 / 82 (J), as last amended by Regulation (EEC) No 3833/86 (4), provides for the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products ; Whereas for products in the seed sector the data relating to imports and exports is no longer required ; 2 . Article 1 ( 1 ) A (b): Delete 'VII  Seed'; Delete 'VIII  Hops'  Substitute 'VII  Hops'; Delete 'XII  Sheep and Goatmeat'  Substitute 'XI  Sheep and goatmeat'; Delete 'XV  Horsemeat, meat of asses , mules and hinnies '  Substitute 'XIV  Horsemeat, meat of asses , mules and hinnies '; Delete 'XVII  Starch'  Substitute 'XVI  Starch'. 3 . Article 1 ( 1 ) A : Delete '. . . harmonized nomenclature for external trade statistics of the Community and statistics of trade between Member States (NIMEXE)'  Substitute 'Combined nomenclature (CN)'. 4 . Article 1 ( 1 ) B : Whereas Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( 5 ) as amended by Regulation (EEC) No 3985/ 87 (6) comes into effect from 1 January 1988 ; whereas Regulation (EEC) No 3601 / 82 must be amended to take into account the changes engendered by that regulation ; Delete 'XIV  Fruit and Vegetables '  Substitute 'XIII  Fruit and vegetables '; Delete 'NIMEXE nomenclature'  Substitute 'Combined nomen ­ clature'. Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Management Committees , 5 . Article 1 ( 1 ) C (a): Delete 'VII  Seed'; Delete 'VIII  Hops'  Substitute 'VII  Hops'; Delete 'XII  Sheep and Goatmeat'  Substitute 'XI  Sheep and Goatmeat'; Delete 'XV  Horsemeat, meat of asses , mules and hinnies '  Substitute 'XIV  Horsemeat, meat of assess , mules and hinnies '. (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . O OJ No L 377 , 31 . 12 . 1987 , p . 1 . O OJ No L 376 , 31 . 12 . 1982 , p . 11 . ( 4 ) OJ No L 356 , 17 . 12 . 1986 , p . 12 . C) OJ No L 256 , 7 . 9 . 1987 , p . 1 . 0) OJ No L 376 , 31 . 12 . 1987 , p . 1 . No L 392/2 31 . 12 . 87Official Journal of the European Communities 6 . Article 1 ( 1 ) C (b): Delete 'IX  Sugar'  Substitute 'VIII  Sugar'. 7 . Article 1 ( 1 ) C : 12 . Article 1 (3 ) C : Delete '. . . classified under subheadings 0105 A and 0405 Ala) of the Common Customs Tariff . . .'  Substitute '. . . of subheadings 0105 11 00 , 0105 19 10 , 0105 19 90 , 0407 00 11 and 0407 00 19 of the combined nomenclature . . .'. 13 . Article 1 (4): Delete 'NIMEXE nomenclature'  Substitute 'Combined nomenclature'. Delete 'Annex III'  Substitute 'Annex II '. 8 . Article 1 (2 ) (a): Delete 'XII  Sheep and Goatmeat'  Substitute 'XI  Sheep and Goatmeat'. 9 . Article 1 (2) (c): Delete 'XIII  Raw tobacco'  Substitute 'XII  Raw tobacco'. 10 . Article 1 (2): Delete 'NIMEXE nomenclature'  Substitute 'Combined nomenclature'. 14 . Article 1 (5) (c): Delete '. . . classified under subheadings 0105 A and 0405 Ala) of the Common Customs Tariff . . .'  Substitute '. . . of subheadings 0105 11 00, 0105 19 10 , 0105 19 90 , 0407 00 11 and 0407 00 19 of the combined nomenclature . . .'. 15 . Annex I is replaced by the Annex to this Regulation . 16 . Annex III is renumbered Annex II . Article 2 This Regulation shall enter into force on 1 January 1988 . 11 . Article 1 (3) A : Delete '. . . NIMEXE code, or, where appropriate , each tariff subheading of the Common Customs Tariff . . .'  Substitute '. . . Combined nomenclature code . . .'. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1987 . For the Commission Frans ANDRIESSEN Vice-President 31 . 12 . 87 Official Journal of the European Communities No L 392/ 3 ANNEX ANNEX I I. Pigmeat CN code Description of products 0103 91 10 0103 92 11 0103 92 19 Live swine of the domestic species other than pure bred breeding animals 0203 11 10 . 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Meat of domestic swine, fresh, chilled or frozen 0206 30 21 0206 30 31 0206 41 91 0206 49 91 Edible offal of domestic swine, fresh, chilled or frozen, other than for the manu ­ facture of pharmaceutical products 0209 00 11 0209 00 19 0209 00 30 Pig fat free of lean meat (not rendered), fresh , chilled , frozen, salted , in brine , dried or smoked 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 0210 90 31 Meat and edible meat offal of domestic swine , salted , in brine, dried or smoked 0210 90 39 \ 1501 00 11 1501 00 19 Lard and other pig fat, rendered , whether or not pressed or solvent-extracted 1601 00 10 1601 00 91 1601 00 99 Sausages and similar products , of meat, meat offal or blood ; food preparations based on these products No L 392/4 Official Journal of the European Communities 31 . 12 . 87 CN code Description of products 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 Other prepared or preserved meat and meat offal of domestic swine , including preparations of blood 1902 20 30 Stuffed pasta, whether or not cooked or otherwise prepared , containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind , including fats of any kind or origin II . Beefmeat CN code Description of products Live bovine animals ; pure-bred breeding animals and animals of the domestic species 0102 10 00 0102 90 31 0102 90 33 0102 90 35 0102 90 37 Meat of bovine animals ; fresh, chilled or frozen0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 Edible offal of bovine animals , fresh , chilled or frozen , other than for the manu ­ facture of pharmaceutical products 0206 10 91 0206 10 95 0206 10 99 0206 21 00 0206 22 90 0206 29 91 0206 29 99 No L 392/531 . 12 . 87 Official Journal of the European Communities CN code Description of products 0210 90 90 Edible flours and meals of meat or meat offal 1502 00 91 Fats of bovine animals , raw or rendered, whether or not pressed or solvent extracted, other than for industrial uses other than the manufacture of foodstuffs for human consumption 1602 50 10 1602 50 90 1602 90 61 1602 90 69 Other prepared or preserved meat and offal of bovine animals III . Eggs and Poultry CN code Description of products 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 Live poultry, that is to say, fowls of the species Gallus domesticus , ducks , geese, turkey and guinea fowls 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 Meat and edible offal , of the poultry of heading 0105 , fresh , chilled or frozen , with the exception of poultry livers No L 392/6 Official Journal of the European Communities 31 . 12 . 87 CN code Description of products 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 Poultry livers , fresh , chilled, frozen , salted or in brine0207 31 00 0207 39 90 0207 50 10 0207 50 90 0210 90 71 0210 90 79 0209 00 90 Poultry fat (not rendered), fresh, chilled , frozen , salted , in brine , dried or smoked Bird's eggs of poultry, in shell , fresh , preserved or cooked0407 00 11 0407 00 19 0407 00 30 No L 392/731 . 12 . 87 Official Journal of the European Communities CN code Description of products 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 Bird's eggs suitable for human consumption, not in shell and egg yolks , fresh , dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter 1501 00 90 Poultry fat, rendered, whether or not pressed or solvent-extracted 1602 31 11 1602 31 19 1602 31 30 1602 31 90 1602 39 11 1602 39 19 1602 39 30 1602 39 90 Other prepared or preserved meat or meat offal of poultry of heading No 0105 3502 10 91 3502 10 99 3502 90 51 3502 90 59 Egg and milk albumin other than that unfit, or to be rendered unfit, for human consumption IV. Milk and Milk Products CN code Description of products 0401 10 10 0401 10 90 0401 20 11 0401 20 19 0401 20 91 0401 20 99 0401 30 11 0401 30 19 0401 30 31 0401 30 39 0401 30 91 0401 30 99 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 11 0402 29 15 0402 29 19 0402 29 91 0402 29 99 0402 91 11 0402 91 19 0402 91 31 0402 91 39 Milk and cream, concentrated or containing added sugar or other sweetening matter No L 392 / 8 Official Journal of the European Communities 31 . 2 . 87 CN code Description of products 0402 91 51 0402 91 59 0402 91 91 0402 91 99 0402 99 11 0402 99 19 0402 99 31 0402 99 39 0402 99 91 0402 99 99 Buttermilk, curdled milk and cream , yoghurt, kephir and other fermented or acidified milk and cream whether or not concentrated , but not flavoured or containing added fruit or cocoa 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents , whether or not containing added sugar or other sweetening matter, not elsewhere specified or included 0404 10 11 0404 10 19 0404 10 91 0404 10 99 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 00 10 0405 00 90 Butter and other fats and oils derived from milk Cheese and curd0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 31 . 12 . 87 Official Journal of the European Communities No L 392/9 CN code Description of products 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 0406 90 99 1702 10 90 Lactose and lactose syrup, not containing added flavouring or colouring matter, other than that containing, in the dry state, 99 % or more by weight of the pure product 2106 90 51 Flavoured or coloured lactose syrup 2309 10 15 2309 10 19 2309 10 39 2309 10 59 2309 10 70 2309 90 35 2309 90 39 2309 90 49 2309 90 59 2309 90 70 Preparations of a kind used in animal feeding, containing not less than 50 % by weight of milk products ; or containing no starch, glucose syrup, maltodextrine or maltodextrine syrup, but containing milk products V. Cereals and Rice CN code Description of products 0714 10 10 0714 10 90 0714 20 00 0714 90 10 0714 90 90 Manioc (Cassava) arrowroot, salep, Jerusalem artichokes, and similar roots and tubers with high starch or inulin content, fresh or dried , whether or not sliced or in the form of pellets ; sago pith 1001 10 10 1001 10 90 1001 10 91 1001 10 99 Wheat and meslin , other than spelt for sowing No L 392/ 10 Official Journal of the European Communities 31 . 12 . 87 CN code Description of products 1003 00 10 1003 00 90 Barley 1005 10 90 1005 90 00 Maize (corn) other than hybrid seed 1006 10 91 1006 10 99 1006 20 10 1006 20 90 1006 30 11 1006 30 19 1006 30 91 1006 30 99 1006 40 00 Rice, other than rice in the husk (paddy or rough) for sowing 1007 00 10 1007 00 90 Grain sorghum 1101 00 00 Wheat or meslin flour 1106 20 10 Denatured flour and meal of sago, roots or tubers of heading No 0714 1107 10 91 1107 10 99 Malt, not roasted , other than of wheat 1702 30 51 1702 30 59 1702 30 91 1702 30 99 Glucose and glucose syrup, other than isoglucose, not containing fructose or containing in the dry state less than 20 % by weight of fructose 1702 40 90 Glucose and glucose syrup, other than isoglucose, containing in the dry state at least 20 % but less than 50 % by weight of fructose 1702 90 50 Maltodextrine and maltodextrine syrup 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 Bran, sharps and other residues, whether or not in the form of pellets deriving from the sifting, milling or other working of cereals 31 . 12 . 87 Official Journal of the European Communities No L 392/ 11 CN code Description of products 2303 10 11 2303 10 19 2303 10 90 2303 30 00 Residues of starch manufacture and similar residues , brewing or distilling dregs and . waste, whether or not in the form of pellets 2308 10 00 2308 90 30 Vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets , of a kind used in animal feeding, not elsewhere specified or included : acorns and horse-chestnuts ; pomace or marc of fruit other than grapes VI . Oils and Fats CN code Description of products 1201 00 90 Soya beans , whether or not broken , other than for sowing 1205 00 90 Rape or colza seeds, whether or not broken, other than for sowing 1206 00 90 Sunflower seeds, whether or not broken, other than for sowing 2304 00 00 Oil cake and other solid residues, whether or not ground or in the form of pellets , resulting from the extraction of soya bean oil 2306 30 00 2306 40 00 Oil cake and other solid residues , whether or not ground or in the form of pellets , resulting from the extraction of vegetable fats or oils , other than those of heading Nos 2304 or 2305 :  of sunflower seed and rape or colza seeds VII . Hops CN code Description of products 1210 10 00 1210 20 00 Hop cones , fresh or dried , whether or not ground, powdered or in the form of pellets : lupulin 1302 13 00 Vegetable saps and extracts of hops No L 392 / 12 Official Journal of the European Communities 31 . 12 . 87 VIII . Sugar CN code Description of products 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 Cane or beet sugar and chemically pure sucrose, in solid form 1702 20 10 1702 20 90 Maple sugar and maple syrup 1702 60 90 1702 90 90 Other sugars and syrups 1702 90 60 Artificial honey, whether or not mixed with natural honey 1702 90 71 Caramel containing 50 % or more by weight of sucrose in the dry matter 1703 10 00 1703 90 00 Molasses resulting from the extraction or refining of sugar 2106 90 30 2106 90 59 Flavoured or coloured isoglucose and other sugar syrups , with the exception of lactose, glucose and malto-dextrine syrups IX. Flax and hemp CN code Description of products 5301 21 00 5301 29 00 5301 30 10 5301 30 90 Flax (except raw or vetted flax) processed but not spun ; flax tow and waste (including yarn waste and garnetted stock) X. Other cereal replacement products CN code Description of products 2306 90 91 Oil cake and other solid residues, whether or not ground or in the form of pellets , resulting from the extraction of vegetable fats or oils from germ of maize 2308 90 90 Vegetable materials and vegetable waste , vegetable residues and by-products, whether or not in the form of pellets , of a kind used in animal feeding, not elsewhere specified or included, other than acorns and horse-chestnuts and excluding grape-marc and pomace or marc of other fruit 31 . 12 . 87 Official Journal of the European Communities No L 392/ 13 XI. Sheep and Goat Meat CN code Description of products Live sheep and goats0104 10 10 0104 10 90 0104 20 10 0104 20 90 Meat of sheep or goats , fresh , chilled or frozen0204 10 00 0204 21 00 0204 22 10 0204 22 30 0204 22 50 0204 22 90 0204 23 00 0204 30 00 0204 41 00 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 00 0204 50 11 0204 50 13 0204 50 15 0204 50 19 0204 50 31 0204 50 39 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 Meat and edible meat offal of sheep and goats , salted, in brine , dried or smoked0210 90 11 0210 90 19 0210 90 60 1502 00 99 Fats of sheep or goats , raw or rendered, whether or not pressed or solvent ­ extracted, other than for industrial uses other than the manufacture of foodstuffs for human consumption 1602 90 71 1602 90 79 Other prepared or preserved meat and meat offal of sheep or goats No L 392/ 14 Official Journal of the European Communities 31 . 2 . 87 XII . Raw Tobacco CN code Description of products 2401 10 10 2401 10 20 2401 10 30 2401 10 41 2401 10 49 2401 10 50 2401 10 60 2401 10 70 2401 10 80 2401 10 90 2401 20 10 2401 20 20 2401 20 30 2401 20 41 2401 20 49 2401 20 50 2401 20 60 2401 20 70 2401 20 80 2401 20 90 2401 30 00 .Unmanufactured tobacco ; tobacco refuse XIII . Fruit and Vegetables CN code Description of products 0710 21 00 0710 22 00 0710 29 00 0710 80 60 0710 80 80 Leguminous vegetables shelled or unshelled, mushrooms and artichokes (uncooked or cooked by steaming or boiling in water), frozen 0711 10 00 0711 40 00 Onions , cucumbers and gherkins, provisionally preserved (for example, by sulphur dioxide gas, in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0712 20 00 0712 30 00 Dried onions , mushrooms and truffles, whole, cut, sliced, broken or in powder, but not further prepared 0806 20 11 0806 20 19 0806 20 91 0806 20 99 Dried grapes 0808 10 91 0808 10 93 0808 10 99 Fresh apples , other than cider apples 0811 10 90 0811 20 31 0811 20 39 0811 20 51 Strawberries , raspberries , blackcurrants and redcurrants , (other than those containing added sugar or other sweetening matter), uncooked or cooked by steaming or boiling in water, frozen No L 392/ 15 31 . 12 . 87 Official Journal of the European Communities CN code Description of products 0812 10 00 0812 20 00 0812 90 50 0812 90 60 0812 90 90 Cherries , strawberries, blackcurrants , raspberries and other fruit (other than apricots , oranges, pawpaws (papayas) or fruit of the species ( Vaccinium myrtillus), provisionally preserved (for example, by sulphur dioxide gas, in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 2001 10 00 Cucumbers and gherkins , prepared or preserved by vinegar or acetic acid 2004 90 95 2004 90 99 Artichokes and other vegetables (other than potatoes, sweet corn , sauerkraut, capers , olives , peas, beans and onions) prepared or preserved otherwise than by vinegar or acetic acid, frozen 2005 60 00 2005 90 50 Asparagus and artichokes prepared or preserved otherwise than by vinegar or acetic acid , not frozen 2008 60 51 2008 60 59 2008 60 61 2008 60 69 2008 60 71 2008 60 79 2008 60 91 2008 60 99 Cherries , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter, not containing added spirit, not elsewhere specified or included XIV. Horsemeat, meat of asses, mules and hinnies CN code Description of products 0101 11 00 0101 19 10 0101 19 90 0101 20 10 0101 20 90 Live horses , asses , mules and hinnies 0205 00 00 Meat of horses , asses , mules or hinnies , fresh , chilled or frozen 0210 90 10 Horsemeat, salted , in brine or dried XV. Caseins CN code Description of products 3501 10 10 3501 10 50 3501 10 90 3501 90 90 Casein , caseinates and other casein derivatives , with the exception of casein glues No L 392/ 16 Official Journal of the European Communities 31 . 12 . 87 XVI . Starch CN code Description of products 3505 10 50 Starches , esterified or etherified XVII . Peas and field beans CN code Description of products 0713 10 90 0713 50 90 Dried peas (Pisum sativum), broad beans (Vicia faba var. major) and horse beans (Vicia faba var . equina, Vicia faba var. minor), shelled , whether or not skinned or split, other than for sowing'